Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-8, 11-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/29/18. Applicant's election with traverse of claims 2-5 in the reply filed on 05/29/18 is acknowledged. The traversal is on the ground(s) that all claims are generic because claim 1 includes both steps of spraying anticorrosive film and depositing metal layer. This is not found persuasive because claims to the different species recite the mutually exclusive characteristics of such species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew S. Kim et al (U. S. Patent: 5162064, here after Kim), further in view of Yan Li et al (CN 101736304, here after Li), Takeshi Sakamoto et al (U. S. Patent Application: 2008/0202642, here after Sakamoto), Hsin_Pei Chang et al (U. S. Patent Application: .
Claim 1 is rejected. The prior art taught by Kim teach a method of depositing a composite film on a permanent Nd-Fe-B magnet comprising plating aluminum and resin layer [title, abstract, column 1 lines 19-24], forming a layered magnet, and does not teach the detail of the process. Li teaches a method of forming a coating on a permanent magnet and form aluminum layer on it by plating [0001]. Therefore it would have been obvious to one having ordinary skill in the art at the time of invention was made to have a method of Kim when the aluminum is plated by method of Li, because Li teaches a suitable method of plating aluminum layer on a permanent magnet. Li also teaches removing contamination (including grease and dust) using a multi-arc ion plating apparatus defining a chamber, including a target source (cathode) of metal disposed in the chamber [0013] and a jig disposed in the chamber and rotatably attached to the multi-arc ion plating apparatus (holder) [0011] and an arc source including a control magnet disposed in the chamber (magnetron sputtering, having a magnet behind cathode) [0013], said method comprising the steps of;
removing grease and dust from a permanent Nd-Fe-B magnet (cleaning and wet polishing) [0025] to produce a purified permanent Nd-Fe-B magnet.
Disposing the purified permanent magnet in a chamber of a multi-arc ion plating apparatus;
removing air from the chamber to lower the pressure (vacuum) to a first reduce pressure or 3x10-2 Pa [0026];

applying an electric potential to the magnet in the chamber to clean the magnet [0027]; further removing air from the chamber of the multi-arc ion plating apparatus to a second reduced pressure of 4 x 10-3 Pa [0027];
feeding the inert gas of argon into the chamber of the multi-arc ion plating apparatus which in fact increase pressure in the chamber to a second raised pressure prior to depositing a first metal layer;
Depositing a first film of metal (aluminum) on it using arc source to produce a coated magnet [0028]. Kim does not teach spraying the resin. Sakamoto teaches spraying resin as protecting layer (anticorrosive) on permanent magnets [0150]. Therefore it would have been obvious to one having ordinary skill in the art at the time of invention was made to have a method of Kim and Li teach where the resin layer is deposited by spraying, because Sakamoto teaches spraying is a suitable method for applying resins on permanent magnets. Li does not teach the applied voltage and current to metal (aluminum) target. Cheng teaches depositing aluminum film by sputtering and teach the power applied to aluminum target is 5000-10000 watt [0014]. Therefore it would have been obvious to one having ordinary skill in the art at the time of invention was made to have a method of Kim and Li teach where the electric power applied to aluminum target it 5000-10000 watt, because Chang teaches it is suitable power range applied to aluminum target for sputtering aluminum film. Although Chang does not teach voltage and current applied to the target, however an ordinary skill in art can choose voltage and current applies to target to get power of 5000-10000 watt, for example current of 50A and voltage of 100 volt to get power of 5000 watt. Although they 
Claim 2 is rejected as Sakamoto teaches depositing epoxy resin on permanent magnets [0150].
 Claim 3 is rejected as Sakamoto teaches depositing phenol resin on permanent magnets [0150], Claim 9 is rejected as Kim teaches rare earth magnet is made by cold pressing and sintering [Column 4 lines 26-29].
Claim 10 is rejected as Kim teaches Dy is in powder [column 3 lines 42-57] and therefore is diffused during heating (sintering).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Andrew S. Kim et al (U. S. Patent: 5162064, here after Kim), Yan Li et al (CN 101736304, here .
Claim 4 is rejected. The prior art taught by Kim teach forming a resin protecting layer to improve corrosion comprising resin, and Sakamoto teaches the resin is an epoxy resin. Sakamoto does not teach curing condition of the epoxy resin. Ninae teaches a method of coating a permanent magnet with an epoxy resin to protect permanent magnet against corrosion, and teaches curing it at 19 C for 60 min [abstract, tile, 0060]. Therefore it would have been obvious to one having ordinary skill in the art at the time of invention was made to have a method of Kim, Li, Sakamoto, Nagata and Mao teach where the epoxy resin is taught by Ninae, because it helps protecting permanent magnet against corrosion.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over prior art taught by Andrew S. Kim et al (U. S. Patent: 5162064, here after Kim), Yan Li et al (CN101736304, here after Li), Takeshi Sakamoto et al (U. S. Patent Application: 2008/0202642, here after Sakamoto), Hsin_Pei Chang et al (U. S. Patent Application: 2012/0062081. Here after Chang), Hiroshi Nagata et al (U. S. Patent Application: 2008/0257716, hereafter Nagata), and SH. Mao et al. Vacuum 85(2011) 772-775, hereafter Mao, further in view of John Pat rick Spicer et al (U. S. Patent Application: 2010/0256791, here after Spicer).
.
Response to Arguments
Applicant's arguments filed 01/06/21 have been fully considered but they are not persuasive. The applicant argument regarding argon bombardment for cleaning does not teach feeding the argon gas to the chamber is not persuasive. The argon gas has to be fed to the chamber in order to make argon bombardment process. The argon is an inert gas and fed to eth chamber and after applying voltage the ion bombardment happens and the surface of the magnet will be bombardment with argon ions and becomes clean (same as what the applicant taught). The applicant argument regarding Nagata does not teach the argon pressure prior to depositing first metal film is not persuasive as the cleaning process happens before the metal depositing process. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712